 In the Matter Of WESTERN UNION TELEGRAPH COMPANYandCOM-MERCIAL TELEGRAPHERS' UNION, LOCAL No. 112, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No.R-2906.-Decided September19, 1941Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition until certified by the Board ;dispute as to appropriate unit; election necessaryUnitAppropriate for Collective Bargaining:partial system unit: all em-ployees of the Company working in or having headquarters at Mason City,Iowa, exclusive of the manager and messengers engaged exclusively for errandservice and/or distribution service and who are not regularly assignedMr. Edward C: Ziesel,of Chicago, Ill., for the Company.Mr. Frank B. Powers,of Chicago, Ill., andMr. Howard W. Brandon,of Lincoln, Neb., for the Union.Cllr.William H. Bartley,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 13, 1941,Commercial Telegraphers'Union, Local No. 112,affiliatedwith the American Federation of Labor, herein called theUnion, filed with the Regional Director for the Eighteenth Region(Minneapolis, Minnesota)a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofWestern Union TelegraphCompany, Mason City,Iowa, herein calledthe Company,and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lations Act,49 Stat. 449,herein called the Act.On August 12, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.35 N. L.R B., No 124.559 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 12, 1941, the Acting Regional Director issued a noticeof hearing, copies of which were duly served upon the Company, theUnion, and the American Communications Association, a labor or-ganization directly affected by the investigation.Pursuant to notice,a hearing was held on August 19, 1941, at Minneapolis, Minnesota,before Guy Farmer, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company was represented by its division com-mercial manager; the Union by its international president and thesecretary of Local No. 112.The American Communications Associa-tion did not appear.The Company and the Union participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.IUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWestern Union Telegraph Company, a New York corporationwith its principal office at New York City, is engaged throughoutthe United States and in various foreign countries in the receivingand transmission by telegraph and cable of intrastate, interstate, andinternational communications.The Company maintains a vast sys-tem of wire network throughout the United States.This proceedinginvolves only employees at- the Company's offices located in MasonCity, Iowa.The Company admits that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDCommercial Telegraphers' Union, Local No. 112, is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested the Company to recognize it as the ex-clusive bargaining representative of the employees in the unit claimedby it to be appropriate.The Company has refused to recognize theUnion until the Board certifies it as the exclusive representative ofsuch employees.A statement of the Trial Examiner made at the WESTERN UNION TELEGRAPH COMPANY561hearing shows that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question has arisen concerning the representation ofemployeesof the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate,and substantial'relation to trade, traffic,anal commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that all employees of the Company workingin, or having headquarters at, Mason City, Iowa; exclusive of theofficemanager and messengers engaged exclusively for errand serviceand/or distribution service and who are not regularly assigned,shouldbe included within the appropriate unit.The Company contendsthat all its employees throughout its Nation-wide system constitutean appropriate unit.However, it stated at the hearing that it would'.adjust itself to any unit that may be determined by the Board"herein.Where, as here,no bona fide labor organization requests abargaining unit more extensive than a local office area, to deprivethe employees in the localities to which union organization has ex-tended ofthe rightto collective bargaining until such time as the em-ployees of the Company are organized on a Nation-wide basis wouldnot effectuate the policies of the Act.2The instant findings as to theappropriate unit will not determine the propriety and compositionof a Nation-wide unit in any subsequent proceeding,since the decisionin such proceeding will necessarily depend on all the facts in therecord then before the Board.We find that all employees of the Company working in or havingheadquarters at Mason City,Iowa, exclusive of the office managerand messengers engaged exclusively for errand service and/or dis-tribution service and who are not regularly assigned,constitute aunit appropriate for the purposes of collective bargaining.We3The Trial Examiner's statement shows that the Union submitted to him a petition datedMay 6, 1941,which bore the signatures of 13 persons,12 of whose names appeared on alist of employees furnished by the Company.There are approximately 13 employees in theunit hereinafter found appropriate2 SeeMatter of The Western Union Telegraph CompanyandAmerican Federation ofLabor, Federal Union No22460,30 N L R B 679. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDfurther find that such unit will insure to the employees of the Com-pany the full -benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Union requested that the pay roll for the period endingAugust 16, 1941, be used to determine eligibility to vote in the electionin order to forestall the Company from transferring employees fromMason City to other offices in an attempt to influence the outcomeof the election.The Company asserted that it did not intend tomake such transfers, and the Union introduced no evidence to supportits request.In accordance with our usual practice, we shall directthat those eligible to vote in the election shall be the employees inthe appropriate unit who are employed by the Company during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to such additions and limitations as arehereinafter set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees ofWestern Union Telegraph Company,Mason City, Iowa, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act. -2.All employees of the Company working in, or having head-quarters at, Mason City, Iowa, exclusive of the office manager andmessengers engaged exclusively for errand service and/or distributionservice and who are not regularly assigned, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the. NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining WESTERN UNION TELEGRAPH COMPANY563withWestern Union Telegraph Company, Mason City, Iowa, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the Eighteenth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article 111, Sec-tion 9, of said Rules and Regulations, among all employees of theCompany working in, or having headquarters at, Mason City, Iowa,employed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding the office manager and messengersengaged exclusively for errand service and/or distribution serviceand who are not regularly assigned, and those who have since quit.or been discharged for cause, to determine whether or not they de-sire to be represented by Commercial Telegraphers' Union, Local No.112, affiliatedwith the American Federation of Labor, for thepurposes of collective bargaining.451270-42-vol 35-37